FILED

NOV 2 9 2013

UNITED STATES DISTRICT COURT clerk u s n»sm'cz a 5 k
' ‘ ' éi|’lf

FOR THE DISTRICT OF COLUMBIA Courts for the Districtof Coliii]ri§ila

Audrey Carter, )
)

Plaintiff, )

)

v. ) Civil Action No.  

)

President Ge0rge Bush et al. )
)

)

Defendants. )

MEMORANDUM OP1NION

This matter is before the Court on its initial review of plaintiff’ s pro se complaint and
application for leave to proceed in forma pauperis. Pursuant to 28 U.S.C. § 191 S(e), the Court is
required to dismiss a complaint upon a determination that it, among other grounds, is frivolous.
28 U.S.C. § 1915(e)(2)(B)(i).

The plaintiff, a resident of Charlotte, North Carolina, makes the same type of outlandish
allegations against high-level officials and certain celebrities that she has made in previous
actions dismissed as frivolous. See generally Compl.; cf with Carter v. Bush, Civ. Action No.
12-1825, slip. op. (D.D.C. Nov. 9, 2012); Carter v. Romney, Civ. Action No. 12-1648, slip. op.
(D.D.C. Oct. 4, 2()12); Carler v. Obama, Civ. Action No. 12-0482, slip. op. (D.D.C. Mar. 29,
2012); Carter v. Dempsey, Civ. Action No. 11-1696, slip. op. (D.D.C. Sept. 20, 2011) (citing
Carter v. Dempsey, Civ. Action No. ll-l580)), cyj”’d, No. 11-5284 (D.C. Cir. Jan. 27, 2012). In
this case, she demands damages "starting at" $100 million. C0mpl. at l.

Once again, the plaintiff’ s outlandish accusations are the type of fantastic or delusional

scenarios warranting dismissal under § 191 5(e)(2) as frivolous. See Neitzke v. Willz`ams, 490

1

U.S. 319, 325 (1989); Best v. Kelly, 39 F.3d 328, 330-31 (D.C. Cir. 1994). Furthermore, the
allegations "constitute the sort of patently insubstantial claims" that deprive the Court of subject
matterjurisdiction. Tooley v. Napolitano, 586 F.3d l006, 1010 (D.C. Cir. 2009); see Cala’well v.
Kagan, 777 F. Supp. 2d 177, 178 (D.D.C. 201 l) ("A district court lacks subject matter
jurisdiction when the complaint ‘is patently insubstantial, presenting no federal question suitable
for decision.' ") (quoting Tooley, 586 F.3d at 1009),

This case will be dismissed with prejudice. Plaintiff is reminded that her persistence in
submitting frivolous lawsuits for filing may result ultimately in the Court enjoining her from the
privilege of proceeding in forma pauperis in future actions. See Hurt v. Social Securily Admirz.,
544 F.3d 308, 310 (D.C. Cir. 2008) (approving the denial of an abusive litigant’s "IFP status
prospectively."); Butler v. Dep ’t of Justice, 1492 F.3d 440, 446 (D.C. Cir. 2007) ("Butler may
continue to engage in this pastime [of filing repetitive actions] if he wishes, but if he chooses to
do so here, it will have to be on his own dime."); see also Ibrahim v. District of Columl)ia, 208
F.3d 1032, 1036 (D.C. Cir. 2000) ("Leave to file a claim z'n_forma pauperis has always been a
matter of grace, a privilege granted in the court's discretion . . ., and denied in the court's
discretion when that privilege has been abused by filing claims or appeals that are frivolous or
otherwise not taken in good faith.") (citations omitted). A separate Order accompanies this

Memorandum Opinion.

ll»ttlm.

Unif,e(d States District Judge
Date: November ')'O ,2012